Exhibit 10.1
(AMEGYBANK LOGO) [d64703d6470301.gif]
1807 Ross Avenue, Suite 400
Dallas, Texas 75201
October 16, 2008
Infinity Energy Resources, Inc.
633 Seventeenth Street, Suite 1800
Denver, Colorado 80202
     Re:      Third Forbearance Agreement
Ladies and Gentlemen:
     This letter (this “Agreement”) sets forth the third forbearance agreement
among Infinity Energy Resources, Inc. (“Borrower”), a Delaware corporation;
Infinity Oil and Gas of Texas, Inc., a Delaware corporation, and Infinity Oil &
Gas of Wyoming, Inc., a Wyoming corporation (collectively “Guarantors”); and
Amegy Bank National Association (“Lender”). Borrower, Guarantors, and Lender
previously entered into a Forbearance Agreement (the “First Forbearance
Agreement”) dated August 31, 2007, and a Second Forbearance Agreement (the
“Second Forbearance Agreement”) dated March 26, 2008. Capitalized terms below
have the meanings assigned in the Loan Agreement dated January 9, 2007, among
Borrower, Guarantors, and Lender, as amended (the “Loan Agreement”).
     1. Forbearance. (a) Lender, Borrower, and Guarantors agree to a forbearance
period commencing as of June 1, 2008, and continuing through May 31, 2009,
unless extended as set forth in Subsection (b) below or unless terminated
earlier by Lender due to a Default, as defined below (the “Forbearance Period”).
During the Forbearance Period, but subject to a Default, Lender will forebear
from exercising any remedies under the Loan Agreement, the Revolving Note, the
Security Documents, the Guaranties, and the other Loan Documents. Borrower and
Guarantors agree that all statutes of limitation with respect to enforcement of
the Revolving Note, the Guaranties, and the Security Documents will be tolled
during the Forbearance Period and for ninety (90) days thereafter.
          (b) The Forbearance Period shall be extended until June 15, 2009, if
Borrower has satisfied the following conditions as of May 31, 2009:
               (i) The sum of the principal amount outstanding on the Revolving
Loan, plus the aggregate undrawn amount on the Nicaragua Letters of Credit (as
defined below), is $5,000,000.00 or less; and
               (ii) There is no existing Default.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 2 of 17
     2. Extension of Revolving Loan. The “Termination Date” as defined in the
Loan Agreement is hereby extended until 11:00 a.m. (Dallas, Texas time) on
May 31, 2009. Borrower agrees to sign and deliver a First Amendment of the
Revolving Note to reflect this extension.
     3. Events of Default. Borrower and Guarantors acknowledge that the
following Events of Default have occurred and remain outstanding (the “Existing
Defaults”):
          (a) The Existing Defaults set forth in the First Forbearance Agreement
and the Second Forbearance Agreement;
          (b) Borrower and Guarantors breached the financial covenants set forth
in Subsection (a) — (h) of Section 8 of the Loan Agreement for the periods ended
March 31 and June 30, 2008; and
          (c) Borrower and Guarantors breached the covenants set forth in
Subsections (g), (i), and (m) of Section 7 of the Loan Agreement for the periods
ended March 31 and June 30, 2008; provided, however, that the breach of
Subsection (i) of Section 7 of the Loan Agreement was solely attributable to
involuntary mineral lien claims made under Chapter 56 of the Texas Property Code
or similar applicable law.
     4. Temporary Waiver. Borrower and Guarantors have requested that Lender
temporarily waive the Existing Defaults and additional defaults under the
provisions covered by the Existing Defaults, excluding, however, the following
(the “Excluded Defaults”): (i) except as contemplated under this Agreement, any
additional defaults under the additional debt prohibitions in Subsection (h) of
Section 7 of the Loan Agreement, and (ii) any additional defaults under the use
of Free Operating Cash Flow prohibitions in Subsection (h) of Section 8 of the
Loan Agreement. Lender hereby waives the Existing Defaults through the
Forbearance Period only. This is a temporary and limited waiver, and Lender
reserves the right to require strict compliance with all covenants under the
Loan Agreement, including the covenants violated as set forth above, in the
future. This waiver does not modify, supplement, or alter any of the terms of
the Loan Agreement or any other Loan Document. Further, this waiver shall not be
construed as a commitment by Lender to waive any future violation of the same or
any other term or condition of the Loan Agreement or any of the Loan Documents.
Neither the negotiation or execution of this Agreement will be an election of
any right or remedy available to Lender; and, except as specifically limited or
postponed herein, Lender reserves all rights and remedies.
     5. Borrowing Base and Deficiency. (a) The Borrowing Base has not been
redetermined since the Second Forbearance Agreement and remains at
$3,806,000.00, until reset by Lender in connection with the next redetermination
of the Borrowing Base. Lender agrees that it will not redetermine the Borrowing
Base during the Forbearance Period.
          (b) As of September 3, 2008, the Borrowing Base results in a Borrowing
Base deficiency in the amount of $6,104,493.64 (the “Deficiency”). On or before
the end of the Forbearance Period, Borrower and Guarantors agree to cure the
Deficiency by selling assets, refinancing of the Revolving Loan, or raising
capital on terms acceptable to Lender.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 3 of 17
     6. Nicaragua Concessions. (a) On or before December 31, 2008, or such later
date as agreed by Lender in writing, Borrower shall have received all
governmental authorizations necessary for the validation and ratification of the
concessions (“Governmental Approval”) in the Tyra and Perlas Blocks, offshore
Nicaragua, as awarded to Borrower by the Republic of Nicaragua in 2003, as
hereafter amended and modified (the “Nicaragua Concessions”), and affected by
Sentencia No. 92, Expediente No 591-06, rendered by the Supreme Court of Justice
of the Republic of Nicaragua, Constitutional Hall, dated May 2, 2006.
          (b) So long as the Deficiency remains uncured or there is any
outstanding Event of Default, Borrower and Guarantors agree that:
               (i) They shall not sell, assign, transfer, or otherwise dispose
of all or any interest in the Nicaragua Concessions, without the prior written
consent of Lender, except for (1) the sale of hydrocarbons in the ordinary
course of business, (2) the sale or transfer of equipment or inventory in the
ordinary course of business or that is no longer necessary for the business of
Borrower or that is obsolete or replaced by equipment of at least comparable
value and use, (3) the assignment or transfer required under Section 10.02 of
Borrower’s insurance policies issued by the Overseas Private Investment
Corporation (“OPIC”) related to the Nicaragua Concessions (the “OPIC Policies”),
after payment of compensation for a claim made by Borrower under the OPIC
Policies, and (4) in connection with capital raising transactions, the
conveyance of one or more overriding royalty interests in the Nicaragua
Concessions in an aggregate net revenue amount not to exceed four percent
(4.0%), in exchange for cash equity contributions or Subordinate Loans (as
defined below) to Borrower in an amount not less than $100,000.00 for each
two-tenths of one percent (0.2%) of royalty conveyed; and
               (ii) They shall not mortgage, assign, hypothecate, pledge, or
encumber, and not create, incur, or assume any lien or security interest on or
in, the Nicaragua Concessions (or any interest in the Nicaragua Concessions),
without the prior written consent of Lender, except for any security interest in
favor of Lender and the Permitted Encumbrances.
     7. Nicaragua Letters of Credit. Lender agrees, upon the request of
Borrower, to issue one or more Letters of Credit in an aggregate amount not to
exceed $850,000.00, in favor of the Direccion General de Hidrocarburos, Insituto
Nicaraguense de Energia, for the account of Borrower and as security for
Borrower’s obligations with respect to the Nicaragua Concessions (the “Nicaragua
Letters of Credit”). Any fundings under the Nicaragua Letters of Credit will be
treated as an advance on the Revolving Loan and will be secured by the Security
Documents. The Nicaragua Letters of Credit shall be on terms reasonably
acceptable to Lender and shall be for a term of up to one year and, if
necessary, to renew automatically unless Lender gives prior written notice.
Borrower will sign and deliver Lender’s customary forms for the issuance of
Letters of Credit. Lender agrees to take any and all reasonable actions in
relation to the Nicaragua Letters of Credit as may be reasonably requested, and
comply with the terms and conditions reasonably set forth, by the Nicaraguan
government. Borrower agrees to pay to Lender a Letter of Credit fee on the
Nicaragua Letters of Credit equal to three and one-quarter percent (3.25%) per
annum, calculated on the aggregated stated amount of the Nicaragua Letters

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 4 of 17
of Credit for the stated duration thereof (computed on the basis of actual days
elapsed as if each year consisted of 360 days), and due on or before the
Deferral Date (as defined below).
     8. Stock Options. On or before October 31, 2008, Borrower shall cause
Stanton E. Ross and Dan Hutchins to exercise existing stock options granted at
the most-recent annual meeting of Borrower for shares in Borrower (the “Stock
Options”) at a cash price of not less than 38¢ per share and for an aggregate
cash equity contribution received by Borrower of not less than $200,000.00. The
net proceeds from the Stock Options may be used by Borrower for general and
administrative expenses in excess of the monthly limit set forth in Section 15
below or for development of the Nicaragua Concessions.
     9. Subordinate Loans. On or before October 31, 2008, Borrower shall receive
one or more subordinate loans in an aggregate amount not less than
$1,500,000.00, which shall be subordinated in writing to the Loans and Hedge
Liabilities on terms acceptable to Lender (the “Subordinate Loans”). Lender will
allow the Subordinate Loans to be secured by the Security Documents on a
fully-subordinated basis, pursuant to loan documents or amendments reasonably
acceptable to Lender. The proceeds from the Subordinate Loans will be held in an
escrow account at Lender until such time as Borrower shall have received the
Governmental Approval, and thereafter, the proceeds from the Subordinate Loans
may be used by Borrower for general and administrative expenses in excess of the
monthly limit set forth in Section 15 below or for development of the Nicaragua
Concessions; provided, however, that if the Governmental Approval is not
obtained, all escrowed proceeds from the Subordinate Loans shall be promptly
returned to the Subordinate Creditor.
     10. Cash Flow. Borrower agrees that it will use its commercially reasonable
best efforts to cause the contribution of cash to Borrower to the extent
necessary so that Borrower’s consolidated cash flow is a minimum of break even,
after payment of interest expense on the Revolving Loan, to prevent any
additional accounts payable from becoming past due, and to prevent any mineral
liens under Chapter 56 of the Texas Property Code or similar applicable law from
being filed against the Properties.
     11. Lockbox. Borrower and Guarantors agree that the following provisions
regarding production proceeds attributable to their oil and gas properties
continue to apply:
          (a) Borrower and Guarantors will direct all production proceeds
attributable to their oil and gas properties to be paid to a lockbox account to
be set up and maintained with Lender for the purpose of collection of production
proceeds (the “Lockbox Account”).
          (b) All production proceeds received in the Lockbox Account by Lender
with respect to production, severance, ad valorem, or other taxes on production
proceeds (excluding income taxes) or that are attributable to another person’s
or entities’ royalty or other interest in the oil and gas properties shall be
released immediately to Borrower upon Borrower’s request and verification of
those amounts. Borrower and Guarantors shall provide evidence of the timely
payment of production, severance, ad valorem, or other taxes on production
proceeds (excluding income taxes) and of the royalty and overriding royalty
owners; provided, however,

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 5 of 17
that no royalties and overriding royalty interests owned by Borrower,
Guarantors, or any affiliates of Borrower or Guarantors within the meaning of
Securities and Exchange Commission Rule 144, shall be paid from the Lockbox
Account proceeds.
          (c) Borrower will provide Lender with a proposed budget of recurring
operating expenses, non-recurring operating expenses, general and administrative
expenses, and any capital expenditures for the oil and gas properties expected
to be paid during the Forbearance Period and supporting documentation for those
expenses and expenditures.
          (d) At Borrower’s request, production proceeds in the Lockbox Account
may be used to pay operating expenses, general and administrative expenses
(subject to the limits in Section 15 below), and capital expenditures, all as
approved by Lender (which approval shall not be unreasonably withheld, delayed,
or denied). Borrower and Guarantors shall not pay in any month operating
expenses, general and administrative expenses, or capital expenditures exceeding
the aggregate budgeted expenses for each such category for that month, unless
Lender has approved such payments. Borrower shall, not later than two
(2) business days prior to the date on which Borrower proposes to pay such
operating expenses, general and administrative expenses, or capital expenditures
and as a condition precedent to requesting such approval, deliver to Lender in
usual and customary form reasonably acceptable to Lender reasonable detail of
all expenses and expenditures proposed to be paid in respect of such month. Any
excess production proceeds in the Lockbox Account may be used only for such
other purposes as approved by Lender, in its discretion.
          (e) All production proceeds remaining in the Lockbox Account after
payment of the taxes and royalties as provided above and the operating expenses
and discretionary amounts as provided above will be applied by Lender on the
last day of each month to the Revolving Note and collection costs as set forth
in Section 3.2 of the Deed of Trust. If the production proceeds received in the
Lockbox during any month are not sufficient to make the scheduled monthly
payment on the Revolving Loan, Borrower will pay Lender the deficiency within
ten (10) days of notice from Lender of such shortfall.
     12. Escrow Account. Under the Second Forbearance Agreement, Infinity Oil
and Gas of Texas, Inc. (“IOGTx”), Forest Oil Corporation (“Forest”), a New York
corporation, Lender, and Amegy Bank National Association, as escrow agent,
entered into the Escrow Agreement (the “Escrow Agreement”) dated December 27,
2007. The purpose for which the Escrow Agreement was set up has been completed.
Borrower and Guarantors shall cause Forest and IOGTx to terminate the Escrow
Agreement in writing. Upon termination of the Escrow Agreement, one-half of all
sums in the Escrow Account covered by the Escrow Agreement shall be transferred
by Lender into the Lockbox Account and shall thereafter be held and used solely
for the payment of monthly interest payments on the Revolving Loan and any other
fees due under the Loan Agreement or this Agreement (other than fees due on the
Deferral Date) and one-half of all sums in the Escrow Account shall be applied
by Lender to the reduction of the principal balance of the Revolving Note.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 6 of 17
     13. Sale of Oil and Gas Properties. In order to cure the Deficiency,
Borrower and Guarantors agree to take the following actions:
          (a) Borrower and Infinity Oil & Gas of Wyoming, Inc. (“IOGWy”) shall
proceed with the sale and marketing of the interest retained in the oil and gas
properties of IOGWy (the “Rockies Properties”). Borrower and Guarantors shall
devote their substantial efforts, time, talents, and expertise to the sale and
marketing of the Rockies Properties and the Texas Properties, will take all
lawful actions as will result in the prompt payment of the Deficiency, and will
thereafter accept any commercially reasonable offer to buy the Rockies
Properties, or any of them; provided no oil and gas property or leasehold
interest which is mortgaged to Lender shall be sold except on terms and price
acceptable to Lender and with the prior written approval of Lender. Borrower and
Guarantors shall use their best efforts to (i) promptly open a data room on the
properties to be sold, (ii) to promptly obtain firm proposals for the sale of
the properties, (iii) to execute a definitive agreement or agreements, subject
to stockholder approval if required, for the sale of properties with proceeds
sufficient to repay the Deficiency, and (iv) seek stockholder approval, if
required, and consummate the sale of the properties as soon as practicable
thereafter, but in no event later than the end of the Forbearance Period.
Borrower further agrees to deliver marketing packages on the Rockies Properties
to not less than ten (10) prospective buyers on or before December 15, 2008.
          (b) After Borrower obtains the Governmental Approval, upon the written
directive of Lender, to be exercised in Lender’s sole discretion, Borrower and
Guarantors shall proceed with the sale and marketing of interests in the Texas
oil and gas properties of IOGTx (the “Texas Properties”). If elected by Lender,
Borrower and Guarantors shall devote their substantial efforts, time, talents,
and expertise to the sale and marketing of the Texas Properties, will take all
lawful actions as will result in the prompt payment of the Deficiency, and will
thereafter accept any commercially reasonable offer to buy the Texas Properties,
or any of them; provided no oil and gas property or leasehold interest which is
mortgaged to Lender shall be sold except on terms and price acceptable to Lender
and with the prior written approval of Lender. Upon Lender’s election to proceed
with the sale of the Texas Properties, or any of them, Borrower and Guarantors
shall thereafter use their best efforts to (i) promptly open a data room on the
properties to be sold, (ii) to promptly obtain firm proposals for the sale of
the properties, (iii) to execute a definitive agreement or agreements, subject
to stockholder approval if required, for the sale of properties with proceeds
sufficient to repay the Deficiency, and (iv) seek stockholder approval, if
required, and consummate the sale of the properties as soon as practicable
thereafter, but in no event later than the end of the Forbearance Period.
          (c) Borrower and Guarantors shall promptly provide Lender with a copy
of the agreement or engagement letter with any oil and gas broker or consultant
retained to assist with sales under this Section; and thereafter Borrower and
Guarantors shall provide a monthly report on the first (1st) day of each month,
to be prepared by the oil and gas broker or consultant engaged by Borrower and
Guarantors to facilitate the sale of the oil and gas properties and leasehold
interests, that includes any and all information pertaining to property bids,
the current status of any bids or sale discussions, and all marketing efforts
employed to sell the Rockies Properties and, when applicable, the Texas
Properties. Notwithstanding any provision to the

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 7 of 17
contrary, at least two business days prior to the date on which Borrower
proposes to pay such, Borrower shall deliver to Lender in usual and customary
form reasonably acceptable to Lender, reasonable detail of all broker fees and
other transaction costs related to the sale of the properties proposed to be
paid from proceeds in the Lockbox Accounts, and thereafter Borrower may pay such
fees and costs as are approved by Lender (which approval shall not be
unreasonably withheld, delayed, or denied).
          (d) No sale of any of the Rockies Properties and the Texas Properties,
or any of them, will be permitted to an affiliate of Borrower or Guarantors,
unless Lender consents in writing.
          (e) Except as set forth below, Borrower and Guarantors will direct all
of the net sale proceeds from the sale of any of the Rockies Properties and the
Texas Properties to be paid to Lender to be applied to the Revolving Note and
collection costs in such order as determined by Lender and shall take all lawful
actions to ensure that the proceeds of any such sales are contemporaneously with
the closing thereof applied to the Revolving Note and collection costs as herein
provided. Lender hereby agrees that, so long as there is no Default at the time
of the sale of the Rockies Properties, Borrower and IOGWy may retain ten percent
(10%) of the net sale proceeds from the sale and use those net sale proceeds
solely for working capital and development of the Nicaragua Concessions; and if
Borrower receives the full amount of the Subordinate Loans required by Section 9
above, then Borrower and IOGWy may retain twenty percent (20%) of the net sale
proceeds from the sale and use those net sale proceeds solely for working
capital and development of the Nicaragua Concessions.
     14. Lease Operating Expense. Borrower and IOGTx shall not permit the lease
operating expense on the Texas properties of IOGTx to exceed an average of
$2,500 per well per month.
     15. General and Administrative Expense. Notwithstanding the provisions of
Subsection (f) of Section 8 of the Loan Agreement, Borrower and Guarantors shall
not permit cash general and administrative expenses on a consolidated basis to
exceed $75,000.00 per month during term of this Agreement; provided, however,
that (i) the net proceeds from the Stock Options under Section 8 above and the
proceeds from the Subordinate Loans under Section 9 above may be used by
Borrower for general and administrative expenses in excess of this monthly
limit, (ii) reasonable costs and expenses incurred by Borrower in connection
with the Subordinate Loans shall not be subject to this limit, and (iii) unpaid
general and administrative expenses in excess of this monthly limit may be
accrued and paid only after the Revolving Note and all other obligations under
this Agreement and the Loan Agreement are paid in full, and all outstanding
Letters of Credit, including the Nicaragua Letters of Credit, are terminated or
cash secured to Lender’s satisfaction.
     16. Use of Proceeds. Notwithstanding any term of this Agreement or the Loan
Agreement to the contrary, Borrower and Guarantors shall not use any proceeds
from the Lockbox Account, any proceeds from any capital contribution, including
under the Stock Options, any proceeds of the Subordinate Loans, or any net sale
proceeds from the sale of any of

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 8 of 17
the Rockies Properties or the Texas Properties for the purpose of acquiring any
oil and gas properties or leases or drilling any well, without the prior written
consent of Lender.
     17. Hedge Transactions. Notwithstanding the terms of Section 4 of the Loan
Agreement, Borrower and Guarantors agree that during the Forbearance Period and
so long thereafter as any Event of Default remains outstanding and uncured,
Borrower and Guarantors shall not enter into any Hedge Transaction without the
prior written consent of Lender. If Lender consents to any additional Hedge
Transactions, those Hedge Transactions must comply with the terms of Section 4
of the Loan Agreement.
     18. Audit and Inspections. (a) Borrower and Guarantors agree that Lender
and its auditors or accountants may, during the term of this Agreement, conduct
an audit at Borrower’s and Guarantors’ offices and examine, audit, and make and
take away copies or reproductions of Borrower’s and Guarantors’ books and
records reasonably required by Lender, relating to (i) the sources and uses of
all funds advanced by Lender under the Revolving Note, and (ii) the sources and
uses of all production proceeds attributable to Borrower’s and Guarantors’ oil
and gas properties. Lender will provide Borrower and Guarantors with five
(5) business days written notice of its intention to commence the audit.
Borrower and Guarantors agree to cooperate with Lender and comply with all
reasonable requests in connection with the audit, and Borrower and Guarantors
hereby consent to the review and use by Lender’s auditors of Borrower’s
third-party audit of the books and records of Borrower, Guarantors, and any
other subsidiaries, including the supporting documentation and work papers of
such independent auditors.
     19. Reporting Requirements. Until the Revolving Note, the Hedge
Liabilities, and all other obligations and liabilities of Borrower under the
Revolving Note and the other loan documents are fully paid and satisfied,
Borrower and Guarantors will furnish to Lender the following in Proper Form:
          (a) Within ten (10) days of the end of each month, a report showing
Borrower’s consolidated actual cash flow for the month and for the period from
the beginning of the fiscal year through the end of the month and consolidated
projected cash flow for the next six months.
          (b) Within ten (10) days of the end of each month, a pro-forma working
capital balance for Borrower and Guarantors as of the end of the prior month.
          (c) Within ten (10) days of the end of each month, an accounts payable
listing and aging, along with copies of all additional liens or claims made by
any account creditors.
          (d) As received and available, Borrower and Guarantors shall promptly
provide to Lender all information related in any way to their ability to raise
additional capital.
          (e) As received and available, Borrower and Guarantors shall promptly
provide to Lender copies of any agreement or engagement letter with an oil and
gas broker or consultant, all written purchase bids, purchase agreements, and
farm-in proposals related in any

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 9 of 17
way to the prospective sale of any of the Rockies Properties and the Texas
Properties and shall promptly inform Lender of any unwritten offers or bids.
          (f) As received and available, Borrower and Guarantors shall promptly
provide to Lender copies of any term sheets or financing proposals received that
would result in the Deficiency being cured or a refinance of the entire
outstanding amount owed on the Revolving Note and Hedge Liabilities.
          (g) Notwithstanding the provisions of Subsection (h) of Section 9 of
the Loan Agreement, within fifty (50) days of the end of each month, a
production report, on a lease-by-lease or unit basis, showing the gross proceeds
from the sale of oil, gas, and associated hydrocarbons produced from the
Properties, the quantity of oil, gas, and associated hydrocarbons sold, the
severance, gross production, occupation, or gathering taxes deducted from or
paid out of the proceeds, settlements of any Hedge Transactions, the cash lease
operating expenses, including non-recurring cash operating expenses, intangible
drilling costs, and capital expenditures, general and administrative expenses,
the number of wells operated, drilled, or abandoned, the name, address,
telephone number, and contact of the first purchaser of production for all of
the Properties, and such other information as Lender may reasonably request;
          (h) As received and available, copies of the daily farmout activity
reports from Forest, including any additional information received from Forest
related to the Farmout and Acquisition Agreement (the “Farmout Agreement”) dated
December 26, 2007, between IOGTx, as farmor, and Forest, as farmee; and
          (i) such other information respecting the condition and the
operations, financial or otherwise, of Borrower, Guarantors, and the Properties
as Lender may from time to time reasonably request.
     20. Additional Collateral. Borrower and Guarantors agree to mortgage all
oil and gas properties and leasehold interests (excluding the Nicaragua
Concessions) owned by Borrower or Guarantors and not previously mortgaged to
Lender as additional security for the Notes. Within thirty (30) days of the date
of this Agreement, Borrower and IOGTx agree to provide evidence to Lender
documenting their efforts to obtain a waiver of the prohibition against liens
from the lessors on the Murray lease, Erath County, Texas.
     21. Interest. Borrower and Lender hereby agree that during the Forbearance
Period (including the Forbearance Period under the First Forbearance Agreement
and the Second Forbearance Agreement), the entire unpaid principal balance owed
on the Revolving Note shall accrue interest at the sum of the Stated Rate, plus
the Applicable Margin as set forth in the Revolving Note; provided, however,
that Lender reserves the right to impose the default rate of Stated Rate, plus
six percent (6.0%) (the “Default Rate”), as set forth in the Revolving Note, at
any time after the termination of the Forbearance Period, in the event that an
Event of Default remains uncured and outstanding. Further, in lieu of the
additional interest accrued and unpaid under this Agreement, Borrower shall pay
the Forbearance/Waiver Fee set forth below.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 10 of 17
     22. Forbearance Fee. (a) In consideration of the forbearance by Lender
under this Agreement and the waiver of the Existing Defaults and for other
valuable consideration, the receipt and sufficiency of which are acknowledged,
Borrower agrees to pay to Lender a Forbearance/Waiver Fee calculated as follows,
and due on or before the earlier of the following (the “Deferral Date”): (i) the
termination of the Forbearance Period, (ii) the cure of the Deficiency, or
(iii) the refinance of the Revolving Note by another lender:
               (i) Forbearance/Waiver Fee under the First Forbearance Agreement
in the amount of $553,666.67; plus
               (ii) Forbearance/Waiver Fee under the Second Forbearance
Agreement in the amount of $723,666.33; plus
               (iii) Until Borrower has received Governmental Approval, a
Forbearance/Waiver Fee shall be due for each month from June 2008 through the
end of the Forbearance Period, inclusive, calculated as one percent (1.0%) of
the average daily outstanding principal balance on the Revolving Note for the
month as of the last day of each of those months (or as of the Deferral Date if
such occurs during any month).
               (iv) After Borrower has received Governmental Approval, a
Forbearance/Waiver Fee shall be due for each month through the end of the
Forbearance Period, calculated as three-quarters of one percent (0.75%) of the
average daily outstanding principal balance on the Revolving Note for the month
as of the last day of each of those months (or as of the Deferral Date if such
occurs during any month).
Except as set forth below, the Forbearance/Waiver Fees and all other fees are
non-refundable and earned by Lender upon execution of this Agreement.
          (b) If on or before January 31, 2009, the Revolving Note, the Hedge
Liabilities, and all other obligations under this Agreement and the Loan
Agreement are paid in full, and all outstanding Letters of Credit, including the
Nicaragua Letters of Credit, are terminated or cash secured to Lender’s
satisfaction, then Lender hereby agrees to waive all of the Forbearance/Waiver
Fees accrued, but unpaid, under subsection (a) above. If on or before
January 31, 2009, the outstanding principal balance owed on the Revolving Note
has been paid down, then Lender hereby agrees to waive a pro-rata portion of the
Forbearance/Waiver Fees accrued, but unpaid, under subsection (a) above, equal
to the percentage of the current principal balance of $9,910,493.64 owed on the
Revolving Note that has been paid as of that date.
          (c) Borrower may make a written proposal to Lender regarding the
payment of the Forbearance/Waiver Fees due under this Section by (i) delivery of
unrestricted, marketable stock in Borrower to Lender or its nominee, or
(ii) assignment of an overriding royalty interest in the Nicaragua Concessions
to Lender or its nominee. The proposal will be subject to Lender’s credit
approval and must be upon terms and pricing acceptable to Lender, in its sole
discretion. Lender does not yet have credit approval for payment of the
Forbearance/Waiver Fees by delivery of stock or assignment of royalty.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 11 of 17
     23. Other Fees. Borrower acknowledges the following additional fee owed to
Lender that is due on or before the Deferral Date: a hedge termination fee in
the amount of $56,085.00, due pursuant to the Second Forbearance Agreement in
connection with the termination of Hedge Transactions.
     24. Conditions Precedent. The obligation of Lender to enter into this
Agreement and to forbear with respect to the Existing Defaults is subject to
Borrower’s satisfaction, in Lender’s sole discretion, of the following
conditions precedent:
          (a) Except for the Deficiency and the Existing Defaults, all
representations and warranties set forth in Section 6 of the Loan Agreement must
be true as of the date of this Agreement, except for Subsection (d) of
Section 6, which is qualified by the lawsuits set forth in Schedule A attached,
and Subsection (i) of Section 6, which is no longer applicable.
          (b) the negotiation, execution, and delivery of Loan Documents in
Proper Form, including, but not limited to, the following:
(i) this Agreement;
(ii) First Amendment to Revolving Note; and
(iii) Borrower and Guarantors Resolutions.
          (c) other than as contemplated in this Agreement, there shall not have
occurred a material adverse change in the business, assets, liabilities (actual
and contingent), operations, or financial condition of Borrower or in the facts
and information regarding such entities as represented to date.
          (d) Lender’s receipt and satisfactory review of a 180-day
operating/cash flow forecast for Borrower and Guarantors.
          (e) Lender’s receipt and satisfactory review of a proposed budget from
Borrower of recurring operating expenses, non-recurring operating expenses,
general and administrative expenses, and any capital expenditures for the oil
and gas properties expected to be paid during the Forbearance Period and
supporting documentation for those expenses and expenditures.
     25. Default and Remedies. (a) As used in this Agreement, “Default” means
(i) any breach by Borrower or Guarantors of their obligations under this
Agreement, (ii) any misrepresentation by Borrower or Guarantors of the
representations or warranties set forth in this Agreement, (iii) any default by
IOGTx under the Farmout Agreement that results in Forest declaring an event of
default and giving notice of its intent to exercise its remedies under the
Farmout Agreement, or (iv) any further Event of Default under the Loan
Agreement, other than the existing Borrowing Base deficiency or any additional
defaults under the provisions covered by the Existing Defaults, excluding the
Excluded Defaults.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 12 of 17
          (b) Upon a Default, Lender may terminate the Forbearance Period and
exercise any and all rights and remedies available to it, including, without
limitation, those under the Loan Agreement, the Revolving Note, the Security
Documents, the Guaranties, the Loan Documents, this Agreement, and any other
instrument or agreement relating hereto, or any one or more of them. All rights
and remedies of Lender shall be cumulative and concurrent and, after a Default,
may be pursued separately, successively, or together as often as occasion
therefore shall arise, at the sole discretion of the Lender.
     26. Other Representations. Borrower and Guarantors hereby represent to
Lender as follows:
          (a) The execution, delivery, and performance of this Agreement by
Borrower and Guarantors have been duly authorized by Borrower’s and Guarantors’
respective boards of directors and this Agreement constitutes their legal,
valid, and binding obligations, enforceable in accordance with their respective
terms; and
          (b) Except as set forth on Schedule A hereto, there are no actions,
suits, or proceedings pending or threatened against or affecting Borrower,
Guarantors, or the Properties, before any court or governmental department,
commission, or board, which, if determined adversely, would have a material
adverse effect on any of the Properties or the operations or financial condition
of any of Borrower or Guarantors.
     27. Confirmations. (a) Borrower and Guarantors agree that the following
amounts are due and outstanding with respect to the Revolving Note as of
September 3, 2008:

         
Principal
  $ 9,910,493.64  
Interest
  $ 96,902.60  
 
       
Total
  $ 10,007,396.24  

Borrower and Guarantors agree that there is no set off or defense to payment of
the Revolving Note or the Hedge Liabilities.
          (b) As security for the Notes, Borrower and Guarantors previously
executed the Security Documents, including the Security Agreement (as defined in
the Second Forbearance Agreement). Borrower and Guarantors ratify and confirm
the Security Documents, acknowledge that they are valid, subsisting, and
binding, and agree that the Security Documents secure payment of the Notes
(including the Revolving Note) and the Loans (including the Revolving Loan).
          (c) In connection with the Revolving Note, Guarantors executed the
Guaranties. Guarantors ratify and confirm the Guaranties, acknowledge that the
Guaranties are valid, subsisting, and binding upon Guarantors, and agree that
the Guaranties guarantee payment of the Revolving Note. Guarantors agree that
there is no defense to payment under the Guaranties.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 13 of 17
          (d) Borrower and Guarantors hereby represent to Lender that all
representations and warranties set forth in Section 6 of the Loan Agreement are
true and correct as of the date of execution of this Agreement, except for
Subsection (d) of Section 6, which is qualified by the lawsuits set forth in
Schedule A attached, and Subsection (i) of Section 6, which is no longer
applicable; and that, except for the Existing Defaults, Borrower and Guarantors
are in compliance as of the date of execution of this Agreement with all
covenants set forth in Section 7 of the Loan Agreement, all financial covenants
set forth in Section 8 of the Loan Agreement, and all reporting requirements set
forth in Section 9 of the Loan Agreement.
     28. Validity and Defaults. The Loan Agreement remains in full force and
effect. Borrower and Guarantors acknowledge that the Loan Agreement, the
Revolving Note, the Security Documents, the Guaranties, and the other Loan
Documents are valid, subsisting, and binding upon Borrower and Guarantors; no
uncured breaches or defaults exist under the Loan Agreement, except for the
Existing Defaults; and except as contemplated by this Agreement, no other event
has occurred or circumstance exists which, with the passing of time or giving of
notice, will constitute a default or breach under the Loan Agreement. Borrower
and Guarantors ratify the Loan Agreement.
     29. Release. For valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Guarantors hereby RELEASE AND
FOREVER DISCHARGE Lender and its officers, directors, employees, agents,
representatives, attorneys, subsidiaries, and affiliates (collectively “Released
Parties”), from any and all claims, counterclaims, demands, damages, debts,
suits, obligations, liabilities, offsets, rights, actions, and causes of action
of any nature whatsoever (collectively “Claims”), caused by, because of, as a
result of, arising from, or related in any way to the Loan Agreement, the
Revolving Note, the Security Documents, the Loan Documents, this Agreement, any
other transaction between Lender and Borrower, or any act, omission,
communication, transaction, occurrence, representation, promise, breach,
violation of any statute or law, or any other matter whatsoever or thing done,
omitted, or suffered by any of the Released Parties in connection with the Loan
Agreement, the Revolving Note, the Security Documents, the Loan Documents, this
Agreement, any other transaction between Lender and Borrower, whether those
Claims are now or hereafter accrued or possessed, whether known or unknown,
direct or indirect, liquidated or unliquidated, absolute or contingent, foreseen
or unforeseen, at law or in equity, and now or hereafter asserted, including,
without limitation, claims for contribution or indemnity, claims of control,
duress, mistake, tortuous interference, usury, negligence, or violations of the
Texas Consumer Protection and Deceptive Trade Practices Act; provided, however,
that any acts of willful misconduct or fraud by the Releases Parties shall not
be released or discharged.
     30. Advice from Counsel. Borrower and Guarantors understand that this
Agreement is legally binding and represent to Lender that each has obtained
independent legal counsel from the attorney of their choice regarding the
meaning and legal significance of this Agreement. The parties agree that no
provision of this Agreement shall be interpreted or construed against a party
because that party prepared the provision, it being agreed that all parties have
participated in the drafting of this Agreement and have had legal counsel of
their choice.

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 14 of 17
     31. Governing Law and Venue. THIS AGREEMENT, THE LOAN AGREEMENT, THE
REVOLVING NOTE, AND ALL LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND SHALL BE PERFORMED IN DALLAS
COUNTY, TEXAS. BORROWER, GUARANTORS, AND LENDER IRREVOCABLY AGREE THAT VENUE FOR
ANY ACTION OR CLAIM RELATED TO THIS AGREEMENT, THE LOAN AGREEMENT, THE REVOLVING
NOTE, OR ANY LOAN DOCUMENTS SHALL BE IN DALLAS COUNTY, TEXAS.
     32. Savings Clause. Regardless of any provision contained in the Loan
Agreement, the Revolving Note, the Security Documents, the other Loan Documents,
or this Agreement, it is the express intent of the parties that at no time shall
Borrower or Guarantors pay interest in excess of the maximum lawful rate (or any
other interest amount which might in any way be deemed usurious), and Lender
will never be considered to have contracted for or to be entitled to charge,
receive, collect, or apply as interest on the Revolving Note, any amount in
excess of the maximum lawful rate (or any other interest amount which might in
any way be deemed usurious), and, in the event that Lender ever receives,
collects, or applies as interest any such excess, the amount which would be
excessive interest will be applied to the reduction of the principal balance of
the Revolving Note, and, if the principal balance of the Revolving Note is paid
in full, any remaining excess shall forthwith be paid to Borrower. In
determining whether the interest paid or payable exceeds the maximum lawful rate
(or any other interest amount which might in any way be deemed usurious),
Borrower and Lender shall, to the maximum extent permitted under applicable law,
spread the total amount of interest throughout the entire contemplated term of
the Revolving Note so that the interest rate is uniform throughout the term.
     33. Fax Provision. This Agreement and the related Loan Documents may be
executed in counterparts, and Lender is authorized to attach the signature pages
from the counterparts to copies for Lender and Borrower. At Lender’s option,
this Agreement and the related Loan Documents may also be executed by Borrower
and Guarantors in remote locations with signature pages faxed to Lender.
Borrower and Guarantors agree that the faxed signatures are binding upon
Borrower and Guarantors, and Borrower and Guarantors further agree to promptly
deliver the original signatures for this Agreement and the related Loan
Documents by overnight mail or expedited delivery. It will be an Event of
Default if Borrower or Guarantors fail to promptly deliver all required original
signatures.
     34. Captions. Captions are for convenience only and should not be used in
interpreting this Agreement.
     35. Final Agreement. (a) In connection with the Loans, Borrower,
Guarantors, and Lender have executed and delivered this Agreement, the Loan
Agreement, and the Loan Documents (collectively the “Written Loan Agreement”).
          (b) It is the intention of Borrower, Guarantors, and Lender that this
paragraph be incorporated by reference into each of the Loan Documents.
Borrower, Guarantors, and Lender each warrant and represent that their entire
agreement with respect to the Loans is

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 15 of 17
contained within the Written Loan Agreement, and that no agreements or promises
have been made by, or exist by or among, Borrower, Guarantors, and Lender that
are not reflected in the Written Loan Agreement.
          (c) THE LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.
     If the foregoing correctly sets forth your understanding of our agreement,
please sign and return one copy of this letter. Notwithstanding any provision to
the contrary, this Agreement shall only be effective if Borrower and Guarantors
sign and return to Lender by 3 p.m., Houston, Texas time, on October 17, 2008.

            Yours very truly,

Amegy Bank National Association
      By:           A. Stephen Kennedy,        Senior Vice President/
Manager — Energy Group     

          Accepted and agreed to     this ____ day of October, 2008:    
 
        BORROWER:    
 
        Infinity Energy Resources, Inc.    
 
       
By:
       
 
 
 
Stanton E. Ross, President    
 
  and Chief Executive Officer    
 
        GUARANTORS:    
 
        Infinity Oil and Gas of Texas, Inc.    
 
       
By:
       
 
 
 
Stanton E. Ross, President    

 



--------------------------------------------------------------------------------



 



Infinity Energy Resources, Inc.
October 16, 2008
Page 16 of 17

          Infinity Oil & Gas of Wyoming, Inc.    
 
       
By:
       
 
       
 
       Stanton E. Ross, President    

Exhibits and Schedules:
Schedule A — Lawsuits

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Lawsuits
     Southwest Aviation Specialist, LLC filed an action in the District Court in
and for the County of Tulsa, State of Oklahoma, number CS200708783, on
October 31, 2007, against Infinity Oil and Stan Ross.

 